             Case 1:21-cv-00249-PLF Document 1 Filed 01/27/21 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA


FRIENDS OF ANIMALS, a non-profit
corporation,
777 Post Road, Suite 205                         Civ. No. _________________________
Darien, CT 06820

        Plaintiff,
   v.
SCOTT DE LA VEGA, in his official
capacity as Acting United States Secretary
of the Interior;
1849 C Street NW                                 COMPLAINT FOR DECLARATORY
Washington, D.C. 20240;                          AND INJUNCTIVE RELIEF
   and
UNITED STATES FISH & WILDLIFE
SERVICE, an agency within the United
States Department of the Interior,
1849 C Street NW
Washington, D.C. 20240
                                                 January 27, 2021
        Defendants.


                                       INTRODUCTION

        1.      Less than one week before the end of the Trump administration and the

  inauguration of a new president, and without any prior notice to the public, the United

  States Fish and Wildlife Service (FWS) entered into a long-term agreement with the

  National Rifle Association (NRA). The Memorandum of Understanding between FWS

  and the NRA (“MOU”) obligates FWS to promote and expand hunting opportunities for

  the benefit of the NRA.


                                             1
        Case 1:21-cv-00249-PLF Document 1 Filed 01/27/21 Page 2 of 14




   2.      Congress never envisioned that the federal agency tasked with conserving

this nation’s wildlife would enter into an agreement with the nation’s most powerful

gun lobby. In fact, Congress never gave FWS the authority to enter into a binding

agreement with any private organization.

   3.      Indeed, the MOU is particularly notable in its failure to cite to any specific

provision that purportedly would give FWS the authority to enter into the MOU.

Instead, the MOU simply cites generally to several statutes, but none give FWS the

authority to enter into an agreement like the MOU with a private organization like the

NRA.

   4.      Moreover, even if FWS had the legal authority to enter into an agreement

with the NRA, it violated the law by executing the MOU without undertaking any

reasoned and detailed analysis of its potential consequences and before it notified the

public and gave interested parties an opportunity to provide comments.

   5.      By its terms, the MOU purports to bind FWS to work with the NRA in

perpetuity, or until the NRA agrees with FWS that it wishes to terminate the MOU. FWS

has no ability to unilaterally terminate the MOU.

   6.      FWS’s partnership with the NRA is particularly troubling. The NRA is not an

organization that has an interest in conserving wildlife. Instead, the NRA is an

organization that advocates for gun rights and an expansive interpretation of the

Second Amendment and vigorously lobbies against gun control measures. Recently, the

NRA has been the source of great controversy for its reactions to mass shootings, the

departure of its president and top lobbyist, its leaders’ alleged illegal corruption,

lawsuits, and its filing for bankruptcy earlier this month.



                                            2
        Case 1:21-cv-00249-PLF Document 1 Filed 01/27/21 Page 3 of 14




   7.      The MOU can more properly be viewed as an ill-considered attempt by

outgoing officials at FWS and the Department of the Interior to prop up a struggling

organization that they support on their way out the door. But of course, this is not the

responsibility of a publicly funded federal agency like FWS. In this sense, the MOU is a

sham.

   8.      Plaintiff, Friends of Animals, files this action on its own behalf and on behalf

of its adversely affected members to challenge the MOU.

   9.      For these reasons, and as further alleged below, Friends of Animals seeks a

declaration from this Court that Defendants violated the APA and NEPA. Friends of

Animals requests that the Court vacate the MOU.

                                       PARTIES

   10.     Friends of Animals is a nonprofit, international animal advocacy

organization, incorporated in the state of New York since 1957. Friends of Animals has

nearly 200,000 members worldwide. Friends of Animals has its headquarters in Darien,

Connecticut.

   11.     Friends of Animals and its members seek to free animals from cruelty and

exploitation around the world, and to promote a respectful view of nonhuman, free-

living and domestic animals. Friends of Animals is committed to protecting animals

endangered by poaching, hunting, and other means of animal exploitation through a

variety of advocacy programs. Friends of Animals keeps its members informed of

animal advocacy issues by addressing them through its magazine, ActionLine, its

website, social media, and public events. Friends of Animals regularly advocates for the

rights of wildlife to live freely on public lands and against the expansion of hunting on

public lands.

                                           3
      Case 1:21-cv-00249-PLF Document 1 Filed 01/27/21 Page 4 of 14




   12.     Defendants’ failure to comply with the APA and NEPA injures Friends of

Animals’ and its members. As an organization, Friends of Animals actively works to

expose the myth that sport hunting, which the NRA purports to support, is a viable

conservation tool. Friends of Animals regularly seeks recognition by FWS and other

government agencies of the fact that sport hunting undermines legitimate conservation

efforts. Friends of Animals has been successful in such efforts. The MOU however

undermines Friends of Animals work and places the organization at a disadvantage in

working on these issues with FWS and others in the future.

   13.     Friends of Animals has members who regularly visit federal lands to view

wildlife. The MOU harms these members in multiple ways. First, the MOU decreases the

number of wildlife that these members will see and the odds that they will see certain

species of wildlife at all, both because the increase in hunting will kill some animals and

because it will scare others away. Second, the increase in hunting caused by the MOU

will aesthetically harm members who do not wish to see hunters on public lands or

hear gunshots while they are trying to view wildlife in their natural habitats. Friends of

Animals and its members are also harmed because of their inability to participate in a

full NEPA analysis.

   14.     Defendant Scott de la Vega is sued in his official capacity as the acting

Secretary of the Interior. As Secretary, Mr. de la Vega oversees all agencies within the

Department of the Interior, including FWS.

   15.     Defendant United States Fish & Wildlife Service is an agency within the

Department of the Interior. It is the federal agency in charge of the regulation and

conservation of wildlife and is responsible for ensuring that its actions comply with the

requirements of federal law.

                                           4
      Case 1:21-cv-00249-PLF Document 1 Filed 01/27/21 Page 5 of 14




                             JURISDICTION AND VENUE

   16.     This Court has subject matter jurisdiction over this matter pursuant to 28

U.S.C. § 1331 (federal question) and 5 U.S.C. §§ 701-706 (APA). This action presents a

case and controversy arising under federal statutes, namely the APA and NEPA.

   17.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e) because

Defendants reside in this district and a substantial part of the events giving rise to the

claim occurred in this district.

   18.     This Court has authority to grant Plaintiff’s requested relief under 5 U.S.C. §§

701-706 for the APA claims.

                             STATUTORY BACKGROUND

A. The Administrative Procedure Act (APA)

   19.     The Administrative Procedure Act (APA) governs the internal procedures of

administrative agencies, including how they interact with the public. The APA defines

an “agency” broadly to mean “each authority of the Government of the United States,”

unless expressly excluded by the Act.

   20.     The APA authorizes a reviewing court to “hold unlawful and set aside agency

action, findings, and conclusions found to be . . . arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law,” “in excess of statutory jurisdiction,

authority, or limitations, or short of statutory right,” “without observance of procedure

required by law.” 5 U.S.C. § 706(2).

   21.     An agency action is arbitrary and capricious if the agency offers an

explanation for the decision that is contrary to the evidence before it, acts so

implausibly that it cannot be ascribed to a difference in view or agency expertise, fails



                                            5
      Case 1:21-cv-00249-PLF Document 1 Filed 01/27/21 Page 6 of 14




to consider an important aspect of the problem, or relies on factors which Congress had

not intended it to consider.

   22.     FWS is not expressly excluded from the APA.

   23.     The APA defines “agency action” as “the whole or part of an agency rule,

order, license, sanction, relief, or the equivalent or denial thereof, or failure to act.” 5

U.S.C. § 551(13). The APA defines “rule” to include “the whole or part of an agency

statement of general or particular applicability and future effect designed to implement,

interpret, or prescribe law or policy.” Id. § 551(4).

   24.      According to the APA, “rule making” is the “agency process for formulating,

amending, or repealing a rule.” Id. § 551(5).

   25.     Before making a rule, an agency must publish notice of the proposed

rulemaking in the Federal Register, unless persons subject thereto are named and

either personally served or otherwise have actual notice thereof in accordance with

law. 5 U.S.C. § 553(b).

   26.     The notice must include: “(1) a statement of the time, place, and nature of

public rule making proceedings; (2) reference to the legal authority under which the

rule is proposed; and (3) either the terms or substance of the proposed rule or a

description of the subjects and issues involved.” Id. §§ 553(b)(1)-(3).

   27.     After notice, the agency must give interested persons an opportunity to

participate in the rulemaking through submission of written data, views, or arguments.

5 U.S.C. § 553(c). The agency must publish notice of a substantive rule at least thirty

days before its effective date, except for “(1) a substantive rule which grants or

recognizes an exemption or relieves a restriction; (2) interpretative rules and



                                             6
      Case 1:21-cv-00249-PLF Document 1 Filed 01/27/21 Page 7 of 14




statements of policy; or (3) as otherwise provided by the agency for good cause found

and published with the rule.” Id. § 553(d).

B. The National Environmental Policy Act (NEPA)

   28.     NEPA, 42 U.S.C. § 4321 et seq., is the basic charter for environmental

protection in the United States. 40 C.F.R. § 1500.1(a).

   29.     NEPA was enacted by Congress for two purposes: to ensure that all federal

agencies examine and account for the environmental impacts of their actions before

acting, and to provide the public with a means to be informed and comment on the

potential environmental impacts of proposed agency actions. Id. at § 1500.1. NEPA

ensures that agencies will analyze the environmental impacts of any federal action they

plan to undertake. 42 U.S.C. § 4332(2)(C).

   30.     An agency must consider “connected actions,” “similar actions,” and

“cumulative actions” in addition to its proposed action when determining the necessary

scope of its NEPA analysis. 40 C.F.R. § 1508.25(a).

   31.     An environmental impact statement (hereinafter “EIS”) must be prepared if

an action may “significantly affect the quality of the human environment.” An EIS must

discuss the environmental impact of a proposed action, adverse environmental effects

that cannot be avoided if the proposal is implemented, and any alternatives to the

proposed action. 42 U.S.C. § 4332(2)(C).

   32.     An EA is a “concise public document . . . that serves to briefly provide

sufficient evidence and analysis for determining whether to prepare an environmental

impact statement or a finding of no significant impact” and “[a]id an agency’s

compliance with the Act when no environmental impact statement is necessary.” 40

C.F.R. § 1508.9.

                                             7
      Case 1:21-cv-00249-PLF Document 1 Filed 01/27/21 Page 8 of 14




   33.     An EA allows an agency to determine whether a proposed action requires

preparation of an EIS or results in a finding of no significant impact.

   34.     An EA requires that an agency take a “hard look” at the potential

consequences of its actions and provide adequate analysis and evidence to support a

determination of whether to prepare an EIS. See 40 C.F.R. § 1501.5.

   35.     Agencies are required to involve the public in the process of preparing an EA.

40 C.F.R. § 1501.5(e).

   36.     If the impacts are determined to be insignificant by the agency, it must

supply its reasoning and make its findings available to the public. 40 C.F.R. § 1501.6.

   37.     The FWS NEPA Reference Handbook holds that the agency must prepare an

EA if the proposed action does not fall under a categorical exclusion or require an EIS,

or when “the impacts of the action are uncertain, or when there are unresolved

environmental issues.”

   38.     The FWS NEPA Reference Handbook states that scoping should be used to

design an EA. The objective of scoping is “to identify significant issues and to translate

these into the purpose for the action, the needs for the action, the action or actions to be

taken, alternatives to be considered in detail, alternatives not to be considered in detail,

and impacts to be addressed.”

   39.     A significant effect may still be present even if the federal agency believes the

ultimate effect will be beneficial. 40 C.F.R. § 1508.27(b)(1).

                              FACTUAL ALLEGATIONS

  A. FWS enters into the MOU with the NRA.
   40.     On January 13, 2021, FWS entered into the MOU with the NRA.



                                           8
      Case 1:21-cv-00249-PLF Document 1 Filed 01/27/21 Page 9 of 14




   41.     The MOU provides that its purpose, among other things, “is to develop and

expand a framework of cooperation among the Parties to promote the conservation of

wildlife through active management of wildlife populations . . . [and] enhance and

expand access to shooting ranges and hunting.”

   42.     The MOU provides that “[t]hese activities complement each other and fit

seamlessly into the respective missions of the Parties and serve the mutual interests of

the Parties and the public.”

   43.     The MOU falsely claims that “[t]he Parties have a common interest in the

conservation of America’s natural resources . . . .”

   44.     Under the MOU, FWS is obligated to “[w]ork with the NRA and its

constituencies to promote participation in the Partners for Fish and Wildlife program.”

   45.     The MOU also obligates FWS to “[w]ork with the NRA and its constituencies

to develop science-based strategies for conservation in wildlife movement areas . . . .”

   46.     The MOU requires FWS to educate the public on the benefits of the Partners

for Fish and Wildlife program and to “[s]howcase successful conservation efforts

executed as part of the Partners for Fish and Wildlife program.”

   47.     The MOU provides that, unless mutually modified or terminated, it shall

continue in effect for a term of ten years and then will automatically renew for

successive one-year terms.

   48.     Thus, the MOU continues in perpetuity unless and until the NRA agrees to

terminate it.

   49.     The MOU gives FWS no ability to unilaterally terminate it under any

circumstances.



                                            9
     Case 1:21-cv-00249-PLF Document 1 Filed 01/27/21 Page 10 of 14




   50.    The MOU identifies no specific statutory authority for FWS to enter into the

MOU. Instead, the MOU cites generally to four different statutes and one Secretarial

Order.

   51.    None of the four statutes cited gave FWS the authority to enter into the MOU

with the NRA.

   52.    Prior to executing the MOU on January 13, 2021, FWS gave no notice to the

public of its intent to enter into an agreement with the NRA.

   53.    FWS solicited no comments from the public

   54.    After executing the MOU, Director Skipwith touted it on her Twitter page,

commenting that the MOU “preserv[es] our shared American heritage of hunting &

recreating outdoors” and “increase[s] access to public lands & expand[s] hunting

opportunities.”

  B. The NRA does not seek to conserve wildlife.

   55.    The NRA is the most prominent organization in the United States that

advocates and lobbies for gun rights and against gun control measures. It is universally

acknowledged as the nation’s most powerful gun lobbying organization.

   56.    The NRA touts itself on its website as “widely recognized today as a major

political force and as America’s foremost defender of Second Amendment rights.”

   57.    The NRA does not mention any conservation efforts on its website.

   58.    In recent years, the NRA has courted controversy and has fallen on hard

times.

   59.    In August 2020, the Attorney General for the State of New York filed a lawsuit

against the NRA seeking to dissolve the organization (the “Lawsuit”).



                                         10
     Case 1:21-cv-00249-PLF Document 1 Filed 01/27/21 Page 11 of 14




   60.     The Lawsuit alleged that the NRA had illegally siphoned millions of dollars

away from the mission of the nonprofit organization for extravagant personal expenses

by senior executives.

   61.     The NRA filed for bankruptcy on January 15, 2021, two days after the MOU

was executed.

   62.     Through the bankruptcy filing, the NRA is seeking to reincorporate in Texas

and avoid potential legal liability in the Lawsuit.

                              FIRST CAUSE OF ACTION

                               (ULTRA VIRES ACTION)

   63.     Friends of Animals herein incorporates all allegations contained in the

preceding paragraphs.

   64.     No provision of any of the laws cited in the MOU authorizes FWS to enter into

an agreement with a private organization like the NRA.

   65.     No provision of any of the laws cited in the MOU authorizes FWS to enter into

an agreement of potentially unlimited duration.

   66.     No provision of any of the laws cited in the MOU authorizes FWS to enter into

a binding agreement that a new administration and new officials at the agency are not

permitted to unilaterally change or revoke.

   67.     The MOU is in excess of statutory jurisdiction, authority, or limitations, or

short of statutory right. Thus, the Defendants violated the APA, 5 U.S.C. § 706.




                                           11
        Case 1:21-cv-00249-PLF Document 1 Filed 01/27/21 Page 12 of 14




                              SECOND CAUSE OF ACTION

 (VIOLATION OF THE APA – FAILURE TO UNDERTAKE NOTICE AND COMMENT)

    68.     Friends of Animals herein incorporates all allegations contained in the

 preceding paragraphs.

    69.     In entering into the MOU, Defendants failed to comply with the notice and

 comment rulemaking requirements of the APA. 5 U.S.C. § 553.

    70.     The MOU is final agency action.

    71.     The MOU is a substantive rule.

    72.     Defendants failed to publish notice in the Federal Register or otherwise

 notify the public of their intent to enter into the MOU.

    73.     Defendants failed to solicit and review comments from the public on the

 MOU.

    74.     Defendants’ actions are arbitrary, capricious, an abuse of discretion,

 otherwise not in accordance with the law, or without the observance of procedure

 required by law. As such, the New Rule should be set aside under the APA. 5 U.S.C. §

 706.

                               THIRD CAUSE OF ACTION

(VIOLATION OF NEPA - FAILURE TO CONDUCT AN ENVIRONMENTAL ASSESSMENT,
  TAKE A HARD LOOK AT THE PROPOSED ACTION, OR CONSIDER REASONABLE
                             ALTERNATIVES)

    75.     Friends of Animals herein incorporates all allegations contained in the

 preceding paragraphs.

    76.     On the above facts and legal obligations, Defendants violated NEPA by failing

 to consider a reasonable range of alternatives, including not entering into the MOU at all


                                             12
           Case 1:21-cv-00249-PLF Document 1 Filed 01/27/21 Page 13 of 14




      or entering into the MOU for a shorter period of time or with the option to unilaterally

      terminate it.

         77.     Defendants failed to provide any discussion of the potential environmental

      impacts of the MOU.

         78.     On the above facts and legal obligations, Defendants violated NEPA because

      they failed to take a hard look at the proposed action by not independently and

      adequately analyzing the direct, indirect, cumulative, and site-specific effects of

      entering into the MOU and potentially increasing the number of hunters and hunting

      opportunities.

         79.     The Defendants did not prepare an EA before entering into the MOU to

      determine if an EIS would be required or whether there would be a significant impact.

         80.     The Defendants did not provide a convincing statement of reasons for why

      the impacts would be insignificant enough to not require an EA or why the action is

      categorically excluded from the requirement of preparing an EA.

         81.     In entering into the MOU without considering a reasonable range of

      alternatives, without conducting a complete and independent analysis of the direct,

      indirect, cumulative, and site-specific impacts of the proposed action and alternative

      actions, and without presenting an EA or convincing statement of reasons for not

      completing an EA, Defendants’ actions are arbitrary and capricious, an abuse of

      discretion, and not in accordance with law or required procedure, in violation of the

      APA. 5 U.S.C. § 706.

///

///

///

                                                13
         Case 1:21-cv-00249-PLF Document 1 Filed 01/27/21 Page 14 of 14




                                    REQUEST FOR RELIEF

       Friends of Animals respectfully requests that this Court enter judgment providing

   the following relief:
A. Declare that Defendants’ MOU was in excess of statutory jurisdiction, authority, or
   limitations, or short of statutory right in violation of the APA;

B. Declare that Defendants’ MOU and lack of EA to investigate the impacts of the MOU
   violated NEPA and its implementing rules and regulations;

C. Declare that Defendants violated the APA by failing to adhere to notice and comment
   rulemaking;

D. Vacate and remand the MOU back to FWS;

E. Award Plaintiff its reasonable costs, litigation expenses, and attorney fees associated
   with this litigation pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412 et seq.,
   and/or all other applicable authorities; and/or

F. Grant such further relief as the Court deems just and equitable.


Dated: January 27, 2021                     Respectfully Submitted,

                                            /s/ Stephen Hernick__________
                                            Stephen Hernick
                                            Senior Attorney
                                            Friends of Animals Wildlife Law Program
                                            7500 E. Arapahoe Road, Suite 385
                                            Centennial, CO 80112
                                            Tel: (720) 949-7791
                                            Fax: 888-236-3303
                                            shernick@friendsofanimals.org

                                            Michael Ray Harris
                                            Program Director
                                            Friends of Animals Wildlife Law Program
                                            7500 E. Arapahoe Road, Suite 385
                                            Centennial, CO 80112
                                            michaelharris@friendsofanimals.org


                                               14
